Per Curiam.
Assuming that the rule laid down by the court of appeals in Mali v. Lord (39 N. Y., 384), still prevails, we think there was enough in the plaintiff’s case to-entitle her to go to the jury. She testified that the person through whose agency she was arrested and imprisoned was a floor-walker in the employment of the defendants;, that he showed in customers, gave directions to saleswomen, and looked out for thieves and pick-pockets, and furthermore stated that she had seen him watch people, presumbly for the purpose of ascertaining whether they conducted themselves lawfully or not. It was for the jury to say whether or not the looking out for thieves and pickpockets did not imply instructions as to suspected persons, not that they should be permitted to go away, but that they should be detained. It seems to us clear that the jury should have been allowed to pass upon this question.
The judgment should be reversed, new trial 'ordered, with costs to appellant to abide the event.